DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 04-06-2022. Claims 1-4, 8, 10-20 were pending. Claims 1, 8 were amended. Claims 5-7, 9 were cancelled.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 8, the examiner is unable to find proper support for the new limitation “wherein each R1-R6 can independently be any alkyl group” (emphasis added).  The term “alkyl” is much broader than the applicant’s previous limitation “wherein each R1-R6 can independently be any  of H, Me, Et, iPr, nPr, tBu, sBu, an isomer of pentyl, any isomer of hexyl, phenyl, and fluoro”.  The examiner interprets the term “alkyl” means an alkane missing one hydrogen (See evidence via https://en.wikipedia.org/wiki/Alkyl ).  The applicants do NOT have proper support for the new limitation “alkyl group” because alkyl group include many possible of number of carbons containing group such as heptyl (7 carbon group), ocytl (8 carbon group), decyl (10 carbon group), undecyl (11 carbon group), dodecyl (12 carbon group).  The applicants only have support for “wherein each R1-R6 can independently be any  of H, Me, Et, iPr, nPr, tBu, sBu, an isomer of pentyl, any isomer of hexyl, phenyl, and fluoro”

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 4, the phrase “-PR2” is indefinite because it is unclear from the claim what the symbol “R” or “R2” is.
	In line 2 of claim 4, the phrase “-PHR” is indefinite because it is unclear from the claim what the symbol “R” is.
	In line 2 of claim 4, the phrase “-NR2” is indefinite because it is unclear from the claim what the symbol “R” or “R2” is.
	In line 3 of claim 4, the phrase “-NHR” is indefinite because it is unclear from the claim what the symbol “R” is.
	In line 3 of claim 4, the phrase “-SR” is indefinite because it is unclear from the claim what the symbol “R” or “SR” is.
In line 3 of claim 4, the phrase “-OSO2R” is indefinite because it is unclear from the claim what the symbol “R” is.
In line 3 of claim 4, the phrase “-OCOR” is indefinite because it is unclear from the claim what the symbol “R” is.
	In line 3 of claim 4, the phrase “-OTs” is indefinite because it is unclear from the claim what the symbol “-OTs” is.
In line 3 of claim 4, the phrase “-OMs” is indefinite because it is unclear from the claim what the symbol  “OMs” is.
In claim 8, the phrase “Me”, “Et”, “iPr”, “nPr”, “tBu”, “sBu” and “nBu” are indefinite because it is unclear from the claim what these symbol mean.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (US 2019/0112716 A1) in view of Ahlf et al. (US 2019/0309417 A1).
Regarding to claim 1, Winter discloses a method of etching a metal, metal oxide or metal nitride on a substrate surface by chemical atomic layer etching in a reaction space, the method comprising one or more etching cycles, each cycle comprising:
contacting the substrate surface with an etch reactant comprising a vapor- phase N-substituted derivative of an amine compound (abstract, paragraph 0058-0064, Fig 2A-2C; Fig 3A-3B; Fig 4A-4C; Fig 5A-5C; Fig 6A-5C);
removing excess etch reactant and reaction by-products from the reaction space abstract, paragraph 0058-0064, Fig 2A-2C; Fig 3A-3B; Fig 4A-4C; Fig 5A-5C; Fig 6A-5C).  
Regarding to claim 1, Winter fails to disclose the N-substituted derivative of amine is bis(trialkylsilyl)amine.  However, Winter clearly teaches to use ligand comprises N-substituted derivative of amine such as alkyl amine, or dialkyl amine (See paragraph 0060-0068).  Ahlf teaches to use ligand comprises of alkyl amine includes dialkyl amine or hexamethyldisilazane (See paragraph 0047; Note: hexamethyldisilazane is also known as Bis(trimethylsilyl)amine; read on applicant’s limitation “bis(trialkylsilyl)amine; See evidence via https://web.archive.org/web/20170318190951/https://en.wikipedia.org/wiki/Bis(trimethylsilyl)amine ).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Winter in view of Ahlf by using hexamethyldisilazane (aka tris(trimethylsilyl)amine) because equivalent and substitution of one ligand for another would produce an expected result.
Regarding to claim 2, Winter discloses the metal comprises a metal select from Co, Ni, Cu, Fe, Mn, Ti, Hf, Mo, and Cr (paragraph 0059).
Regarding to claim 3, Winter discloses the cycle of part of a cyclic vapor deposition process (abstract, paragraph 0059, 0062).
Regarding to claim 4, Winter discloses the N-substituted derivative of an amine compound comprises a functional group selected from –NR2, -NHR, -CN (See paragraph 0059-0060).

	Regarding to claim 10, Winter discloses the etch cycle is repeated two or more times in a row (paragraph 0011-0023, 0068-0069).
	Regarding to claim 11, Winter discloses additional comprising contacting the substrate surface with a vapor-phase second reactant selected from an oxidant and a plasma (paragraph 0067, 0004).
	Regarding to claim 12, Winter discloses contacts the substrate with the etch reactant and the second vapor phase reactant in a cycle that repeated many times (See paragraph 0064-0068).  Therefore, the substrate surface is contacted with the vapor phase second reactant after being contacted with the etch reactant due to plurality of different cycles.  
	Regarding to claim 14, Winter discloses wherein the etch cycle comprises:
contacting a metal or metal nitride on the substrate surface with an oxidant to form metal oxide on the substrate surface;
contacting the metal oxide on the substrate surface with the vapor-phase etch reactant comprising an N-substituted derivative of amine compound; and
removing excess etch reactant and reaction by-products from the reaction space (paragraph 0062-0069).

10.	Claims 1-4, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis (US 2014/0273492 A1) in view of Ahlf et al. (US 2019/0309417 A1).
Regarding to claim 1, Anthis discloses a method of etching a metal, metal oxide or metal nitride on a substrate surface by chemical atomic layer etching in a reaction space, the method comprising one or more etching cycles, each cycle comprising:
contacting the substrate surface with an etch reactant comprising a vapor- phase N-substituted derivative of an amine compound (paragraph 0040-0045);
removing excess etch reactant and reaction by-products from the reaction space (Fig 2-Fig 7, paragraph 0036, 0073-0078).
Regarding to claim 1, Anthis fails to disclose the N-substituted derivative of amine is bis(trialkylsilyl)amine.  However, Anthis clearly teaches to use chelating agent (aka ligand) comprises N-substituted derivative of amine such as alkyl amine, or trialkyl amine (See paragraph 0005-0016, 0039-0041, Fig 1-2).  Ahlf teaches to use ligand comprises N-substitute derivative of an amine such as of alkyl amine includes hexamethyldisilazane (See paragraph 0047; Note: hexamethyldisilazane is also known as Bis(trimethylsilyl)amine; read on applicant’s limitation “bis(trialkylsilyl)amine; See evidence via https://web.archive.org/web/20170318190951/https://en.wikipedia.org/wiki/Bis(trimethylsilyl)amine ).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anthis in view of Ahlf by using hexamethyldisilazane (aka tris(trimethylsilyl)amine) because equivalent and substitution of one for another would produce an expected result.
Regarding to claim 2, Anthis discloses the metal, metal oxide or metal nitride comprises a metal selected from Co, Ni, Fe, Mn (paragraph 0033-0034).
Regarding to claim 3, Anthis discloses the etch cycle is part of the cyclic vapor deposition process (paragraph 0062-0065, 0070, 0073-0078, Fig 1-Fig 7).
Regarding to claim 4, Anthis discloses the N-substituted derivative of an amine compounds comprises compound having the formula

    PNG
    media_image1.png
    89
    160
    media_image1.png
    Greyscale
   
Wherein each Ra is independent hydrogen, or C1-C4 alkyl group with the proviso that not all of the Ra groups are hydrogen (See paragraph 0040; read on applicant’s limitation “the N-substituted derivative of an amine compound comprises a functional group selected from –NR2, -NHR, -CN and H).
Regarding to claim 10, Anthis disclose the etch cycle is repeated two or more times in a row (paragraph 0036, 0074, Fig 6).
Regarding to claim 11, Anthis discloses additionally comprising contact the substrate surface with a vapor-phase second reactant from a halide, an oxidant and a plasma reactant (See paragraph 0005, Fig 1-Fig 5).
Regarding to claim 12, Anthis discloses contacts the substrate with the etch reactant and the second vapor phase reactant in a cycle that repeated many times (See Fig 1-6, paragraph 0036).  Therefore, Anthis discloses the substrate surface is contacted with the vapor phase second reactant after being contacted with the etch reactant due to plurality of different cycles. 
Regarding to claim 13, Anthis disclose the substrate is a semiconductor substrate (Fig 10, paragraph 0002-0004).
Regarding to claim 14, Anthis discloses wherein the etch cycle comprises:
contacting a metal or metal nitride on the substrate surface with an oxidant to form metal oxide on the substrate surface;
contacting the metal oxide on the substrate surface with the vapor-phase etch reactant comprising an N-substituted derivative of amine compound; and
removing excess etch reactant and reaction by-products from the reaction space (Fig 2-Fig 4, paragraph 0011, 0030-0032, 0043-0049).
Regarding to claim 15, Anthis discloses the oxidant comprises O3, O2, or excited oxygen species (paragraph 0047, 0049).
Regarding to claim 16, Anthis discloses wherein the etch cycle comprises:
contacting the metal, metal oxide or metal nitride on the substrate surface with a vapor-phase halide reactant to form a halidized surface;
contacting the halidized surface with a vapor-phase etch reactant comprising an N-substituted derivative of amine compound; and
removing excess etch reactant and reaction by-products from the reaction space (Fig 1-Fig 5, Fig 7, Fig 10, paragraph 0033-0036, 0043-0054, 0073-0078).
Regarding to claim 17, Anthis discloses that the metal substrate is contact with an oxidant to form a metal oxide and the metal substrate is contact with vapor-phase halide reactant is performed in a cycle that is repeated many times (paragraph 0033-0036, 0047, 0049).  Therefore, Anthis discloses at least one occurrence of prior to contacting the substrate surface with the vapor-phase halide reactant the substrate surface comprises a metal or metal nitride and the metal or metal nitride is contacted with an oxidant to form a metal oxide due to plurality of different cycles.
Regarding to claim 18, Anthis disclose the halide reactant comprises a metal halide, non-metal halide an organic halide (paragraph 0042, 0047, 0048-0049).
Regarding to claim 19, Anthis discloses the etch cycle comprises contacting the substrate surface with a plasma to form a plasma-modified surface prior to contacting the substrate surface with the etch reactant (Fig 1=fog 5, Fig 7, Fig 10, abstract, paragraph 0005, 0009, 0014).
Regarding to claim 20, Anthis discloses the plasma comprises a plasma generated in a gas comprising hydrogen , nitrogen, nitrogen-hydrogen mixture, argon or helium  (paragraph 0047, 0063).

Response to Arguments
11.	The applicant’s amendment filed on 04-06-2022 along with the remark were sufficient to overcome the examiner’s previous objection with respect to claim 8.
	The applicant’s cancellation of claim 9 render the double patenting objection moot.
	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
	“With respect to Claim 4, the Examiner found it unclear what the symbol 'R', 'R2', 'Ts', '-OTs' and 'OMs' refer to in various phrases in these claims. OTs, OMs and Ts are well known in the art to refer to tosylate, mesylate, and tosyl groups respectively. Further, PR2, PHR are well known in the art to be posphanyl ligands and NR2 and NHR are well known in the art to be amine ligands. It would be well understood that R and R2, when used in the context of PR2, PHR, NR2 and NHR, refer to organic ligands, particularly alkyl or aryl groups. This is also clear from the claim context, as all other functionalities of the substituents, such as halogens, additional amines or SO2, have been made explicit in the list of functional groups in Claim 4. Thus, Claim 4 would be clear to the skilled artisan. With respect to Claim 8, the Examiner found that Me, Et, iPr, nPr, tBu, sBu and nBu are indefinite because it is unclear what these symbols mean. Again, these abbreviations are well known in the art, and would be understood to refer to methyl, ethyl, isopropyl, n-propyl, tert-butyl, sec-butyl and n-butyl. Applicant submits that Claims 4 and 8 are clear to the skilled artisan and request withdrawal of the rejection.”
	The examiner disagrees.  It is noted that applicants fail to disclose or define symbol, “R”, “R2”, “OTs” “OMs” anywhere in the application.  The examiner disagrees with the applicants statement “It would be well understood that R and R2, when used in the context of PR2, PHR, NR2 and NHR, refer to organic ligands, particularly alkyl or aryl groups”  (emphasis added). 
For example, evidence reference Yu et al. (US 2022/0037132 A1) discloses the symbol “R” = boron (B), carbon (C), sulfur (S), silicon (Si) (See paragraph 33).  Yandrasits et al. (US 2020/0368690 A1) discloses symbol “R” is organic linking group (See abstract, paragraph 0002-0004).  Christianson et al. (US 2014/0004464 A1) discloses the symbol R is s H or is fluorinated or non-fluorinated and is C1-10 alkyl, C3-10 cycloalkyl, C6-10 aryl, or C7-10 aralkyl.  It is clear from the record that the symbol “R” can have different meaning as shown by evidence references above.
	The examiner also disagrees with applicant’s statement “With respect to Claim 8, the Examiner found that Me, Et, iPr, nPr, tBu, sBu and nBu are indefinite because it is unclear what these symbols mean. Again, these abbreviations are well known in the art, and would be understood to refer to methyl, ethyl, isopropyl, n-propyl, tert-butyl, sec-butyl and n-butyl. Applicant submits that Claims 4 and 8 are clear to the skilled artisan and request withdrawal of the rejection.”  The examiner disagrees In view of the evidence references prior arts cited below.  It is noted that the examiner only show a few examples that these symbols can have different meaning that applicant’s meaning for these symbol.  
	For example, evidence references Padture (US 2020/0313093) discloses the symbol “Me” is a transitional metal or rare metal (See paragraph 0031, 0034).
	For example, evidence reference de Fresart et al. (US 2006/0249751 A1) discloses “OTs” stand for other oxide trenches (paragraph 0013).  Evidence reference Kang (US 2006/0197881 A1) discloses “OTS” stands for ocytadecyl trichloro silane (paragraph 0013, 0059)
	For example, Schamschurin (US 2009/0088547 A1) discloses OMS stands for octyl trimethoxysilane (paragraph 0099, Table 3).  Tong (US 2011/0216390 A1) discloses OMs stands for Orthogonal Matrixes (paragraph 0093).
	For example, Yaghi (US 2017/0081345 A1) discloses SBU stand for secondary building unit (paragraph 0016-0017).
	For example, Soriano et al. (US 2017/0190983 A1) discloses “iPr” stand for 1,3-bis(2,6-diisopropylphenyl)imidazole-2-ylidene) (See paragraph 0081).
	It is clear from the record that these undefined symbols in claim 4 and 8 can have many different meanings.  Since applicants fail to define or disclose the meaning of each symbol anywhere in the application, the examiner still maintains the previous ground of rejections under 35 U.S.C 112(b) 
	The applicant’s amendment filed on 04/06/2022 were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102 as being anticipated by Winter (US 2019/0112716 A1) and/or Anthis (US 2014/0273492 A1).
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“Both Winter and Anthis were found to teach all of the elements of Claim 1 but not to disclose that the N-substituted derivative of an amine is a bis(trialkylsilyl)amine. Ahlf was found to teach the use of hexamethyldisilazane, which the examiner found to be equivalent to bis(trimethylsilyl)amine. The Examiner concluded that it would have been obvious to the skilled artisan to modify Winter or Anthis in view of Ahlf by using hexamethyldisilazane “because equivalent and substitution of one for another would produce an expected result.” Applicant strongly disagrees. This broad, sweeping statement does not provide the specific reason to make a combination or modification that is required to support a finding of obviousness. To the contrary, this is the kind of non-specific, conclusory statement that the Federal Circuit has warned against relying on in the context of obviousness. See, for example, In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (“‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” (quoting KSR International Co. v. Teleflex Inc. 550 U.S. at 418, 82 USPQ2d at 1396.)). In the absence of any guidance to use a reactant from Ahlf in the process of Winter or Anthis, there can be no prima facie case of obviousness.
The Examiner found that Winter and Anthis both “clearly teaches to use ligand comprises N-substituted derivative of amine.” Applicant disagrees. There is no broad teaching of the use of N-substituted amine derivatives. Rather, the Winter and Anthis both teach the use of compounds of specific formulas that do not include bis(trialkylsilyljamines. There is no guidance that such a compound would work in the disclosed processes. The Examiner also asserted that hexamethyldisilazane would be obvious to use in Winter or Anthis “because equivalent and substitution of one for another would produce an expected result.” However, there is no indication of what hexamethyldisilazane is asserted to be equivalent to, what it would be substituted for as an asserted equivalent, or why it would be expected to produce a particular result. To the contrary, as discussed in more detail below, based on the teaching in Anthis the asserted compound would be expected to work to deposit material, not to serve as an etchant.”
The examiner disagrees.  Winter discloses the N-substituted derivative of an amine compound comprises a functional group selected from –NR2, -NHR, -CN (See paragraph 0059-0060).  Specifically, Winter clearly teaches to use ligand comprises N-substitute derivative of an amine compound such as 

    PNG
    media_image2.png
    75
    93
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    101
    75
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    64
    106
    media_image4.png
    Greyscale

Or 

    PNG
    media_image5.png
    70
    93
    media_image5.png
    Greyscale


(See paragraph 0060, 0068; read on applicant’s N-substituted derivative of amine compound has the formula
wherein N-substituted derivative of amine compound has the formula

    PNG
    media_image6.png
    115
    177
    media_image6.png
    Greyscale

wherein R1 and R2 can independently be any of: any alkyl group, any aryl group and any trialkylsilyl group and X can be any of -NHR, and H.).
	Ahlf teaches to use ligand comprises N-substitute derivative of an amine include hexamethyldisilazane (aka as Bis(trimethylsilyl)amine; read on applicant’s limitation “bis(trialkylsilyl)amine; See evidence via https://web.archive.org/web/20170318190951/https://en.wikipedia.org/wiki/Bis(trimethylsilyl)amine 
	The examiner still maintain that it would be obvious to substitute the ligand as disclosed in Winter to another ligand as disclosed in Ahlf because both references teaches to use ligand comprises N-substitute derivative of an amine.
Further Anthis clearly teaches chelating agent (aka ligand agent; See evidence via https://en.wikipedia.org/wiki/Chelation ) comprises the N-substituted derivative of an amine compounds comprises compound having the formula

    PNG
    media_image1.png
    89
    160
    media_image1.png
    Greyscale
   
Wherein each Ra is independent hydrogen, or C1-C4 alkyl group with the proviso that not all of the Ra groups are hydrogen (See paragraph 0040; read on applicant’s limitation “the N-substituted derivative of an amine compound comprises a functional group selected from –NR2, -NHR, -CN and H).

    PNG
    media_image1.png
    89
    160
    media_image1.png
    Greyscale
   
or 
    PNG
    media_image7.png
    56
    67
    media_image7.png
    Greyscale
 (Fig 2)
Wherein each R or Ra is independent hydrogen, or C1-C4 alkyl group with the proviso that not all of the Ra groups are hydrogen (See paragraph 0040; Or N,N,N’, N’ tetramethylethylene diamine (TMEDA), or N, N’ dimethylethylenediamine (paragraph 0040; Read on applicant’s limitation “the N-substituted derivative of an amine compound).  
The examiner still maintain that it would be obvious to substitute the ligand as disclosed in Anthis to another ligand as disclosed in Ahlf because both references teaches to use ligand comprises N-substitute derivative of an amine.  
The applicants further stated “Importantly, Ahlf is directed to the generation of silicon-containing films, not the etching of metals. Ahlf at paragraph [0006] states that “it was an object of the present invention to provide a process for the generation of thin silicon-containing films with high quality...” (emphasis added). This is the complete opposite of the goals of Winter and Anthis, which are directed to processes for etching films. There would be no reason for the skilled artisan looking for a silicon reactant to use as an etchant, to look to Ahlf, which teaches silicon reactants for use in depositing silicon films. There is also no reason to believe that a compound that is taught by Ahlf to be used for depositing silicon-containing films would be useful for etching. There is simply no guidance in Ahlf to suggest that any of its reactants could be used in any etching process. Moreover, given that Ahlf teaches that the cited silicon compound is used for depositing material, not etching material, there would be no expectation of success in the asserted combination and modification.”  The examiner disagrees.  First, as discussed above, Winter and/or Anthis teaches to use ligand (or chelating agent) comprises N-substitute derivative of an amine compound.  Ahlf teaches to use ligand comprises N-substitute derivative of an amine such as of alkyl amine includes hexamethyldisilazane.  It would be obvious to substitute one N-substitute derivative of an amine compound ligand for another N-substitute derivative of an amine compound ligand.  Further, this argument regarding the claimed invention or Winter and Anthis is not relating to depositing silicon-containing material is not commensurate with the scope of the claim.  There is no limitation in the claim which exclude the N-substitute derivative of an amine compound from depositing another material in the reaction space.  On the contrary, the applicants clearly disclose that the N-substitute derivative of an amine is capable of deposit or convert to another material such as reaction by-products are formed in the reaction space as recited in claim 1.  Thus, the examiner still maintain the previous ground of rejection under 35 U.S.C 103.
In previous office action, the examiner indicated that “Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.”  The applicant’s amendment with respect to claim 8 fails to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b) (See discussion above).  Further, applicant’s amendment with respect to claim 8 raise new ground of rejection under 35 U.S.C 112(a).  Specifically, the examiner is unable to find proper support for the new limitation “wherein each R1-R6 can independently be any alkyl group” (emphasis added; See 112(a) rejection above for further detail).  Thus, the examiner withdrawn the previous allowable subject matter with respect to claim 8 due to applicant’s amendment.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited as discussed in “Response to Arguments” section.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/             Primary Examiner, Art Unit 1713